EXHIBIT 10.4
CONFIRMATION

     
Date:
  September 23, 2009
 
   
To:
  PHH Corporation (“Counterparty”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  JPMorgan Chase Bank, National Association, London Branch (“Dealer”)
 
   
Facsimile:
  (212) 622-8534

Transaction Reference Number:
          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced Transaction entered into
on the Trade Date specified below between you and us. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Convertible Bond Hedging Transactions between JPMorgan Chase Bank, National
Association, London Branch and PHH Corporation dated as of September 23, 2009
(as amended from time to time, the “Master Confirmation”).
          1. The definitions and provisions contained in the Definitions (as
such term is defined in the Master Confirmation) and in the Master Confirmation
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
          2. The particular Transaction to which this Confirmation relates is
entered into as part of an integrated hedging transaction of the Convertible
Notes pursuant to the provisions of Treasury Regulation Section 1.1275-6.
          3. The particular Transaction to which this Confirmation relates shall
have the following terms:

     
Trade Date:
  September 23, 2009
 
   
Effective Date:
  The closing date for the initial issuance of the Convertible Notes
 
   
Premium:
  USD 25,605,536.00
 
   
Premium Payment Date:
  The Effective Date
 
   
Convertible Notes:
   4.00% Convertible Senior Notes due 2014, offered pursuant to a Preliminary
Offering Memorandum dated as of September 23, 2009 and issued pursuant to the
Indenture.

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



     
Number of Units:
  The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes.
 
   
Strike Price:
  As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Unit Entitlement.
 
   
Applicable Percentage:
   44%
 
   
Number of Shares:
  The product of the Number of Units, the Unit Entitlement and the Applicable
Percentage.
 
   
Expiration Date:
  September 1, 2014
 
   
Unit Entitlement:
  As of any date, a number of Shares per Unit equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Indenture).
 
   
Indenture:
  Indenture to be dated as of September 29, 2009 by and between Counterparty and
The Bank of New York Mellon, as trustee, pursuant to which the Convertible Notes
are to be issued. For the avoidance of doubt, references herein to sections of
the Indenture are based on the draft of the Indenture most recently reviewed by
the parties at the time of execution of this Confirmation. If any relevant
sections of the Indenture are changed, added or renumbered following execution
of this Confirmation but prior to the execution of the Indenture, the parties
will amend this Confirmation in good faith to preserve the economic intent of
the parties.
 
   
Net Share Provision:
  Section 5.04(a)(ii) and Section 5.04(b) (without duplication) of the
Indenture.
 
   
Excluded Provisions:
  Sections 5.02, 5.06(g) and 5.17 of the Indenture.
 
   
Dilution Provisions:
  Sections 5.06(a), (b), (c), (d), (e) and (l) of the Indenture
 
   
Merger Provision:
  Section 5.12 of the Indenture
 
   
Tender Offer Provision:
  Section 5.06(e) of the Indenture.
 
   
Make-Whole Provisions:
  Section 5.02 of the Indenture.
 
   
Fundamental Change Provisions:
  Section 4.01 of the Indenture.
 
   
Early Unwind Date:
  September 29, 2009, or such later date as agreed by the parties hereto.

2



--------------------------------------------------------------------------------



 



          3. Please confirm that the foregoing correctly sets forth the terms of
our agreement by executing this Confirmation and returning it to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax to (212) 622 8519.

            Yours sincerely,

J.P. MORGAN SECURITIES INC., AS AGENT
FOR JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Santosh Sreenivasan         Authorized Signatory        Name:
Santosh Sreenivasan     

Confirmed as of the
date first above written:
PHH CORPORATION

       
By:
  /s/ Sandra E. Bell  
 
     
 
  Name: Sandra E. Bell
Title: EVP & CFO  

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 